848 F.2d 189
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Donnie Hudson CURTIS, Plaintiff-Appellant,v.Kenneth PACK, Don Adamson, Defendants-Appellees.
No. 88-5433.
United States Court of Appeals, Sixth Circuit.
May 31, 1988.

Before KEITH and WELLFORD, Circuit Judges, and GEORGE CLIFTON EDWARDS, Senior Circuit Judge.

ORDER

1
This matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that the district court entered an order on March 16, 1988, dismissing defendant Adamson, and further dismissing all claims except the "grab and shove" issue allegedly involving defendant Pack.  Appellant appealed from the March 16, 1988, order.


3
This court lacks jurisdiction in the appeal.  Absent a Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties is not appealable.   Liberty Mutual Ins. Co. v. Aetna Life Ins. Co., 782 F.2d 58, 60 (6th Cir.1986).  No Rule 54(b) certification was made in the instant appeal.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.   See Gillis v. Department of HHS, 759 F.2d 565 (6th Cir.1985).


4
Accordingly, it is ORDERED that the appeal be and is hereby dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.